Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment
The amendment filed 04/22/2022 has been entered.  As directed, claims 1,6,7,11,12 have been amended, claims 5,8,10, 17-20 have been canceled, no claims added. Thus claims 1-4,6-7,9,11-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/07/2022. However, new objection and 112(a) from amended claim have written below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the folded portion with material placed in the air gap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
The twelfth paragraph labeled 0001 should be labeled 0012, and rest of numbers after twelfth paragraph.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In specification on page. 15-16, para.38-43, the limitation “the folded-over portion” is disclosed. However, claim 9 indirectly dependent on amended claim 1, the limitation “filling material and particles” doesn’t disclose in such paragraphs. In specification on page. 18-20, para.50-56, the limitation “filler material and particles” is disclosed. However, the limitation “the folded-over portion” doesn’t disclose in such paragraphs. Is the filling material partially locate at inside of the gap or replace the valley portion on the right side to filling material? Applicant is respectfully to advised to clarify the structure relationship among folded-over portion, gap and filling material with particles. For the purpose of examination, the folded-over portion on the left side of working piece, and filling material replace valley portion or fill in the rest of gap partially or completely between two metal working pieces. For these reasons, the claim limitation fails to comply with the written description requirement. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,2,4,11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojiro JP 2014/113,616 in view of Apfel US 8181327.

Kojiro teaches:
1. A method of resistance spot welding a workpiece stack-up (par, 0001; a dissimilar metal joint joined using this spot welding method), the method comprising:
providing a first metallic workpiece having a first workpiece (fig.1, 10; aluminum alloy; par.0020, line 1) faying surface (see figure 1 below where the examiner labeled originally not labeled faying surface) including an interface portion (see figure 1 below where the examiner labeled originally not labeled interface);
providing a second metallic workpiece (fig.1, 12 ;steel;par.0020, line 1) having a second workpiece faying surface (see figure 1 below where the examiner labeled originally not labeled faying surface)  including an interface portion (see figure 1 below where the examiner labeled originally not labeled interface);
disposing the first and second metallic workpieces with the interface portions of the first and second workpiece faying surfaces spaced apart a predetermined spacing distance S (fig.1) from each other, the predetermined spacing distance being in the range of 0.25 to 2.5 millimeters (par.0033, line 3; 0.4 to 1.4mm);
providing a set of opposed welding electrodes including a first electrode and a second electrode, the first electrode being disposed on a side of the first workpiece, and the second electrode being disposed on a side of the second workpiece (fig.1, 20a and 20b – two electrodes; they are separately disposed on each side of workpiece);
	applying pressure to the workpieces via the weld faces of the set of electrodes (par.0021, line 6; press) and heating the workpieces (par. 0022, line 1-3; heat) via the electrodes to form a spot weld joint (see figure 2b below where the examiner labeled originally not labeled joint) between the interface portions of the first and second workpiece faying surfaces.

    PNG
    media_image1.png
    392
    570
    media_image1.png
    Greyscale

Fig.2:

    PNG
    media_image2.png
    391
    1159
    media_image2.png
    Greyscale


2. The method of claim 1, wherein the second workpiece is formed of a steel alloy (fig.1, 10; par.19, line 4 - a galvanized steel sheet) and the first workpiece is formed of one of aluminum and an aluminum alloy(fig.1,12).

4. The method of claim 1, the interface portions of the first workpiece faying surface and the second workpiece faying surface being spaced apart from one another via an air gap (see figure 1 above where the examiner labeled originally not labeled air gap).

13.The method of claim 1, further comprising providing the first workpiece and the first electrode with a sheet angle therebetween, the sheet angle being at least three degrees.

However, the court have held that where general condition of claim is disposed in the prior art( see figure 1 above where the examiner labeled originally not labeled sheet angle), it is not inventive to discover the optimum or workable range by routine experimentation (MPEP 2144.05 IIa).

In this case, a certain sheet angle between electrode and workpiece, but the prior art is silent that the sheet angle is great than 3 degree. However, the court have said that having an optimal or workable range is not inventive. Varying the sheet angle will result spot welding joint surface size different is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the sheet angle in order to weld two workpieces to achieve a desirable welding surface and high strength bonding. A large sheet angle provides a longer and more flat welding joint surface, a small sheet angle provides shorter and more curved welding joint surface. Therefore, sheet angle is recognized in the art to be a result effective variable.

14. The method of claim 1, wherein the step of heating the workpieces is accomplished by passing electrical current between the workpieces via the electrodes (par.0022, line 1-3).

15. The method of claim 14, resulting in the spot weld joint having a notch root angle between the first and second workpieces, the notch root angle being at least 25 degrees.
	However, the court have held that where general condition of claim is disposed in the prior art (see figure 2b above where the examiner labeled originally not labeled notch root angle), it is not inventive to discover the optimum or workable range by routine experimentation(MEPE 2144.05 IIa).
	In this case, a certain notch root angle between two workpieces is provided by electrode pressure, but the prior art is silent that the notch root angle is greater than 25 degree. However, the court have said that having an optimal or workable range is not inventive. Varying the notch root angle by electrode pressure is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the notch root angle by electrode pressure in order to weld two workpieces to achieve a desirable welding joint surface and high strength bonding.  A large notch root angle provides shorter and more curved welding joint surface, a small notch root angle provides longer and more flat welding joint surface.  Therefore, notch root angle is recognized in the art to be a result effective variable.

16. The method of claim 1, the predetermined spacing distance being in the range of 0.8 to 1.5 millimeters (par. 0033, line 3; 0.4 to 1.4mm).
The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05  I)
In this case, the predetermined spacing distance being in the range of 0.8 to 1.5mm. However, the prior art discloses spacing distance in the range of 0.4-1.4mm, 0.8-1.4mm is overlapped with claimed range. Therefore, an overlapped spacing distance is recognized in the art to be a prima facie case of obviousness exists.

Kojiro teaches the invention as discussed above, but is silent on filler material and non-conductive particles (claim 1), adhesive or sealing material (claim 11), predetermined spacing distance by particle (claim 12) .

Apfel teaches:
1.disposing a filler material (fig.7, 24) between the first and second workpieces to create the predetermined spacing distance therebetween, the filler material comprising a plurality of particles (fig.7, 22) disposed within the filler material, the plurality of particles are non-conductive  (col.7, line 22-26; plastic, ceramic, rubber), the plurality of particles being adapted to space apart the interface portions of the first and second faying surfaces (col.6, line 52-55), the plurality of particles being no more than 10% of a volume of the filler material (col.7, line 60; 5%).	

11. The method of claim 1, further comprising providing the filler material as being at least one of an adhesive material and a sealing material (fig.7, 24; sealant material).

12. The method of claim 1, further comprising providing each particle having a height that is about equal to the predetermined spacing distance (fig.7,22; col.7, line 54-56; the shape and size of the particles are consistent throughout the sealant material; the sealant material is used to fill in the gap between two members, therefore, the particles equal to the predetermined spacing distance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kojiro by using sealant as filling material with non-conductive particles to provide space distance as taught by Apfel because sealant material seals any gaps formed between the internal connection regions and limiting or preventing corrosion of the connecting regions of the first and second members since the sealing material sealing the edges of the joint, moisture is substantially limited or prevented from contacting the contacting points of the first and second member, which further prevents electrolytes from initiating corrosion since they originate from moisture (col. 5,line 20-28); and non-conductive particles substantially resist deformation thereof during attachment of the first and second members, they have a compressive strength that is greater than the respective yield strength of each of the two members, so that upon an application of force to bring the two members toward one another (col.6, line 55-60). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Apfel US 8181327 in further view of Sigler US 2017/0,297,138.

Kojiro in view of Apfel teaches the invention as discussed above, but is silent on aluminum workpiece.

Sigler teaches:
Regarding claim 3. The method of claim 1, wherein each of the first and second workpieces is formed of one of aluminum and an aluminum alloy (fig.2, 32,34; par.0024, line 8; aluminum to aluminum).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kojiro in view of Apfel by using aluminum for both workpieces as taught by Sigler in order to achieve a similar material combination of resistance spot welding. Aluminum is known as a light weight, high thermal and electrical conductivity, cost efficient and low melt point material. Therefore, using two similar spot welding materials as aluminum to aluminum is satisfied with varies requirement of resistance spot welding such as automobile or train or air panel similar material parts welding. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Hitomi JP 2016/059,954 .

Kojiro teaches:
6. A method of resistance spot welding a workpiece stack-up (par, 0001; a dissimilar metal joint joined using this spot welding method), the method comprising:
providing a first metallic workpiece having a first workpiece (fig.1, 10; aluminum alloy; par.0020, line 1) faying surface (see figure 1 below where the examiner labeled originally not labeled faying surface) including an interface portion (see figure 1 below where the examiner labeled originally not labeled interface);
providing a second metallic workpiece (fig.1, 12 ;steel;par.0020, line 1) having a second workpiece faying surface (see figure 1 below where the examiner labeled originally not labeled faying surface)  including an interface portion (see figure 1 below where the examiner labeled originally not labeled interface);
disposing the first and second metallic workpieces with the interface portions of the first and second workpiece faying surfaces spaced apart a predetermined spacing distance S (fig.1) from each other, the predetermined spacing distance being in the range of 0.25 to 2.5 millimeters (par.0033, line 3; 0.4 to 1.4mm);
providing a shim material (fig.1,14) between the first and second workpieces to space the first and second workpieces apart from one another to form an air gap, to provide the air gap between the first and second workpiece faying interfaces and is disposed above the weld site (see figure 1 as taught by Kojiro above where the examiner labeled originally not labeled air gap).
providing a set of opposed welding electrodes including a first electrode and a second electrode, the first electrode being disposed on a side of the first workpiece, and the second electrode being disposed on a side of the second workpiece (fig.1, 20a and 20b – two electrodes; they are separately disposed on each side of workpiece);
	applying pressure to the workpieces via the weld faces of the set of electrodes (par.0021, line 6; press) and heating the workpieces (par. 0022, line 1-3; heat) via the electrodes to form a spot weld joint (see figure 2b below where the examiner labeled originally not labeled joint) between the interface portions of the first and second workpiece faying surfaces.

    PNG
    media_image3.png
    634
    922
    media_image3.png
    Greyscale

Fig.2:

    PNG
    media_image2.png
    391
    1159
    media_image2.png
    Greyscale


Kojiro teaches the invention as discussed above, but is silent on cut out surround weld site.

Hitomi teaches:
6.wherein the shim material entirely surrounds a weld site and includes a cutout in the shim material (page.5, par.3, the shim is sandwiched between the plate materials is provided with a through hole in advance. The outline shape of the through hole may be circular or square. Practically, the through hole is circular. Examiner note: since the shim is formed as circular or square shape for weld site, it has been obvious to one of ordinary skill in the art to understand the shim material entirely surrounds the weld site and is a cutout ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute shim of Kojiro with shim is sandwiched between the plate materials is provided with a circular through hole of Hitomi in order to weld two workpiece in the cutoff area. Since workpieces have heat is generated via electrode, the workpieces are softened that easier press by electrode to achieve high strength bonding by resistance spot welding. Therefore, a cutoff shim beneficially reduce the hardness of metal workpieces around cutoff region to achieve resistance spot welding. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Workman US 20090250439.

Kojiro teaches:
7. A method of resistance spot welding a workpiece stack-up (par, 0001; a dissimilar metal joint joined using this spot welding method), the method comprising:
providing a first metallic workpiece having a first workpiece (fig.1, 10; aluminum alloy; par.0020, line 1) faying surface (see figure 1 above where the examiner labeled originally not labeled faying surface) including an interface portion (see figure 1 above where the examiner labeled originally not labeled interface);
providing a second metallic workpiece (fig.1, 12 ;steel;par.0020, line 1) having a second workpiece faying surface (see figure 1 above where the examiner labeled originally not labeled faying surface)  including an interface portion (see figure 1 above where the examiner labeled originally not labeled interface);
disposing the first and second metallic workpieces with the interface portions of the first and second workpiece faying surfaces spaced apart a predetermined spacing distance S (fig.1) from each other, the predetermined spacing distance being in the range of 0.25 to 2.5 millimeters (par.0033, line 3; 0.4 to 1.4mm);
	disposing a shim material (fig.1,14)  between the first and second workpieces to create the predetermined spacing distance therebetween(par.0033, line 3; 0.4 to 1.4mm), 
providing a set of opposed welding electrodes including a first electrode and a second electrode, the first electrode being disposed on a side of the first workpiece, and the second electrode being disposed on a side of the second workpiece (fig.1, 20a and 20b – two electrodes; they are separately disposed on each side of workpiece);
	applying pressure to the workpieces via the weld faces of the set of electrodes (par.0021, line 6; press) and heating the workpieces (par. 0022, line 1-3; heat) via the electrodes to form a spot weld joint (see figure 2b above where the examiner labeled originally not labeled joint) between the interface portions of the first and second workpiece faying surfaces.

Kojiro teaches the invention as discussed above, but is silent on first and second rods extend along a length of the workpieces.

Workman teaches:
7.the shim material comprising a first rod (see figure 16 below where the examiner labeled originally not labeled first rod) and a second rod (see figure 16 below where the examiner labeled originally not labeled second rod) that each extend along a length of the first workpiece and the second workpiece(fig.16; rods extend along whole length of two workpieces). 

    PNG
    media_image4.png
    467
    597
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Kojiro shim material with the Workman enhancer as rods because the substitution of one known element for another would have yielded predictable results of limiting the space between two working pieces.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Apfel US 8181327  in further view of Werz US 9849541.
Kojiro in view of Apfel teaches the invention substantially as claimed for the method according to claim 9 further comprising providing the second workpiece 12  (see Kojiro, fig. 4a; steel) as having a portion contacting (see figure 4a below where the examiner labeled originally not labeled contact) the first workpiece 10 (see Kojiro, fig. 4a; aluminum alloy) and a gap bottom portion (see figure 4a below where the examiner labeled originally not labeled gap bottom) disposed away from the first workpiece so that the air gap (see figure 4a below where the examiner labeled originally not labeled air gap) is disposed between the gap bottom portion and the first workpiece.

    PNG
    media_image5.png
    566
    806
    media_image5.png
    Greyscale

However, Kojiro in view of Apfel is silent on folded-over portion.

Werz teaches:
9.a folded-over portion 16 (fig.4; simple folding; Col.9, line 15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kojiro in view of Apfel by using folded-over portion as taught by Werz in order to create an air gap without/with spacer to space apart the first and second metallic workpiece, thereby beneficially reduce the cost efficiency during spot welding processing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Claim 6 discloses “none of the cited art shows a shim material surrounding the weld site”, in Applicant Arguments/Remarks Made in an Amendment, page. 9.

With respect to Applicant’s arguments have been fully considered. Applicants arguments are
considered moot because Hitomi recites “the shim is sandwiched between the plate materials is provided with a through hole in advance. The outline shape of the through hole may be circular or square. Practically, the through hole is circular”. This implies that the shim material entirely surround the weld site that can be formed as a through hole with circular or square shape. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761